Citation Nr: 1016322	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  96-41 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for an eye disorder, to 
include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 
1960.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the Des 
Moines, Iowa, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case is now under the jurisdiction of the 
Pittsburgh, Pennsylvania RO.  

The Veteran testified at personal hearings at the Pittsburgh 
RO before a Hearing Officer (January 1997) and a Veterans Law 
Judge (VLJ) (August 1997).  Transcripts of those hearings 
have been associated with the claims file.  The VLJ who 
conducted the hearing in August 1997 no longer works at the 
Board.  The Veteran was offered an opportunity for a hearing 
with another VLJ, and in March 2010, via his attorney, 
declined another hearing.

A claim for service connection for a respiratory disorder had 
been finally denied prior to the claim on appeal.  In a 
September 2002 decision, the Board found that new and 
material evidence had been received pertaining to that issue 
and reopened the claim.  The Veteran had perfected an appeal 
for other issues; however, these claims were denied by the 
Board in the September 2002 decision.   

In February 2009, the Board denied the claims on the title 
page.  The Veteran appealed the February 2009 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2009, the Court granted the joint 
motion for remand filed by representatives for both parties, 
vacating the Board's decision, and remanding the claims to 
the Board for further proceedings consistent with the joint 
motion.  

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

In light of points raised in the parties' joint motion for 
remand, and the Board's review of the claims file, further RO 
action on the claims on appeal is warranted.  

The Veteran asserts that he has a respiratory disorder 
(claimed as asthma, chronic obstructive pulmonary disease 
(COPD), respiratory disease, and emphysema) that started 
during service or is otherwise the result of events during 
service.  Specifically, he notes exposure to dust, sand, 
cigarette smoke (as an active smoker and from second hand 
smoke), radiation, and influenza vaccinations as possible 
causative factors.  The Board notes that the record contains 
documentation of significant post-service exposure to 
cigarette smoke, which even resulted in the Veteran 
reportedly leaving his job.  

According to the joint motion, there is no indication that 
the VA examiner who offered an opinion in 2007 considered the 
lay and medical evidence of record in the context of the 
theory that in-service cigarette smoke exposure caused the 
Veteran's current respiratory disorder.    

Given the above, the Veteran should be scheduled for a VA 
respiratory examination to determine the nature and etiology 
of any current respiratory disorder(s), to include whether 
any current respiratory disorder was caused or aggravated by 
in-service cigarette smoke exposure.

On remand, notice as to substantiating a claim for service 
connection on a secondary basis should also be provided.   

As a final matter, the Board also points out that any 
decision with respect to the claim for service connection for 
a respiratory disorder may affect the Veteran's claim for 
service connection for an eye disorder as secondary to a 
respiratory disorder.  Thus, the claim for service connection 
for an eye disorder is inextricably intertwined with the 
claim for service connection for a respiratory disorder.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claims should be considered together, 
it follows that, any Board action on the claim for service 
connection for an eye disorder, at this juncture, would be 
premature.  Hence, a remand of this matter is warranted, as 
well.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to 
substantiating a claim for service 
connection on a secondary basis.  

2.  Schedule the Veteran for a VA 
respiratory examination to address the 
likely etiology of any current respiratory 
disability.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  

After examining the Veteran and reviewing 
the claims file, the examiner should 
provide diagnoses for any current 
respiratory disorders identified.  The 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that any current respiratory 
disorder arose during service or is 
otherwise causally related to service.  
The examiner is asked to specifically 
address whether any current respiratory 
disorder was caused by or permanently 
aggravated by in-service cigarette smoke 
exposure.  

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed and 
the claims for service connection for a 
respiratory disorder and an eye disorder 
(to include as secondary to a service-
connected disability) should be 
adjudicated.  If the benefits sought on 
appeal remain denied, then the Veteran and 
his attorney should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his or her part.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


